DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/222,380 filed on 21 March 2014, now U.S. Patent 10,733,628 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication(s) filed on 12 January 2022. Claims 1-28, 34, and 41 have been canceled currently or previously, claims 29-31, 35-38, and 42-45 have been amended, and claims 49-50 have been added. Therefore, claims 29-33, 35-40, and 42-50 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
At least Applicant’s Terminal Disclaimer filed with the Amendment overcomes the Double Patenting rejections; therefore, the rejections are withdrawn.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2022 was filed after the mailing date of the application on 24 June 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The Examiner notes the claim phrasing at claims 29, 36, and 43 regarding “determine ... that the merchant device is not associated with at least one available promotion”. This terminology and potential associated breadth is not disclosed by Applicant’s specification, but the specification does indicate that upon a request for a promotion from a merchant, and determination that the merchant is not associated with such promotion, the promotion may be requested to be offered by the merchant. Where the wording of the claim ostensibly, or on its face, indicates that the merchant offers no promotions of any form or sort (i.e., “at least one available promotion”) – and apparently anywhere and through any promotion service – the Examiner notes that the light of the specification indicates that the apparent proper claim breadth is more along the lines of whether the merchant offers the requested promotion. This is to say that the claim breadth is not being interpreted as indicating that the merchant 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via a call to Atty. Brian C. Ellsworth (# 50,813) on 3 March 2022, which was returned on 4 March 2022 by Agent Yao Zhu (# L1168) and included discussion detailing the proposed Examiner’s Amendment. Brian Ellsworth then emailed a confirmation of acceptance of the Examiner’s amendment on 9 March 2022, including amendment mark-ups (attached as Office Action Appendix, or “OA.Appendix”, items). The Examiner noted at Interview on 4 March 2022 that there does not appear to be any permission for electronic communication for this application; therefore, the Examiner has not provided the amendment by email nor responded to Applicant’s email. 
The Examiner notes that Applicant’s submitted mark-up of the claims is apparently in error (e.g., “at least one consumer device” was not present previously in the preamble at claim 29, and “apparatus” at claim 49 should be “system” in 

Examiner’s Amendments to the Claims:

29. (Currently Amended) A system comprising at least one consumer device, a least one merchant device, and an [[An]] apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor and in communication with the at least one consumer device and the at least one merchant device, cause the apparatus to at least:
receive, via the processor and from a consumer device, a merchant information request associated with a merchant device;
determine, via the processor, that the merchant device is not associated with at least one available promotion;
in response to determining that the merchant device is not associated with the at least one available promotion, generate, via the processor, a prepurchase impression based on a prepurchase promotion;
determine, via the processor, a promotion request prepurchase threshold value indicating a required number of prepurchase approval indications associated with the prepurchase impression;
transmit the prepurchase impression to a plurality of consumer devices via a network;

in response to receiving the plurality of prepurchase approval indications, calculate, via the processor, a prepurchase approval count associated with the plurality of prepurchase approval indications;
determine, via the processor, whether the prepurchase approval count satisfies the prepurchase threshold value;
in response to determining that the prepurchase approval count satisfies the prepurchase threshold value, generate, via the processor, a promotion offer request indicating a request to generate a promotion based on the prepurchase promotion, wherein the prepurchase threshold value is more than one;
transmit, by the processor and via the network, the promotion offer request to the merchant device;
receive, from the merchant device, a contingent merchant approval indication and at least one modification parameter associated with the prepurchase promotion;
in response to receiving the contingent merchant approval indication and the at least one modification parameter, generate a promotion impression based at least in part on the prepurchase promotion and the at least one modification parameter; and
transmit the promotion impression to the plurality of consumer devices via the network.


generate, via the processor, a user interface configured to facilitate creation of promotion requests; and
transmit the user interface to the plurality of consumer devices via the network, each of the plurality of consumer devices being associated with at least one consumer.

31. (Previously Presented) The system of claim 30, wherein, subsequent to receiving the plurality of prepurchase approval indications from the plurality of consumer devices via the network, the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to further:
generate, via the processor, a consumer queue indicating each of the plurality of consumer devices, wherein a queue order of the consumer queue is determined based on a received time of a corresponding promotion request.

32. (Previously Presented) The system of claim 31, wherein the promotion offer request further comprises an input request for a promotion availability value associated with a number of promotion availability instances to the at least one consumer.



34. (Canceled)

35. (Previously Presented) The system of claim 29, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to further, in response to determining that the prepurchase approval count satisfies the prepurchase threshold value, provide an alert to a display device of the apparatus or a second apparatus.

36. (Currently Amended) A computer-implemented method, comprising:
receiving, via a processor and from a consumer device, a merchant information request associated with a merchant device;
determining, via the processor, that the merchant device is not associated with at least one available promotion;
in response to determining that the merchant device is not associated with the at least one available promotion, generating, via the processor, a prepurchase impression based on a prepurchase promotion;

transmitting the prepurchase impression to a plurality of consumer devices via a network;
receiving a plurality of prepurchase approval indications associated with the prepurchase impression from the plurality of consumer devices via the network;
in response to receiving the plurality of prepurchase approval indications, calculating, via the processor, a prepurchase approval count associated with the plurality of prepurchase approval indications;
determining, via the processor, whether the prepurchase approval count satisfies the prepurchase threshold value;
in response to determining that the prepurchase approval count satisfies the prepurchase threshold value, generating, via the processor, a promotion offer request indicating a request to generate a promotion based on the prepurchase promotion, wherein the prepurchase threshold value is more than one;
transmitting, by the processor and via the network, the promotion offer request to the merchant device;
receiving, from the merchant device, a contingent merchant approval indication and at least one modification parameter associated with the prepurchase promotion;
in response to receiving the contingent merchant approval indication and the at least one modification parameter, generate a promotion impression based at least in part on the prepurchase promotion and the at least one modification parameter; and
ting the promotion impression to the plurality of consumer devices via the network.

37. (Previously Presented) The computer-implemented method of claim 36, wherein, prior to receiving the plurality of prepurchase approval indications, the computer- implemented method further comprises:
generating, via the processor, a user interface configured to facilitate creation of promotion requests; and
transmitting the user interface to the plurality of consumer devices via the network, each of the plurality of consumer devices being associated with at least one consumer.

38. (Previously Presented) The computer-implemented method of claim 37, wherein, subsequent to receiving the plurality of prepurchase approval indications from the plurality of consumer devices via the network, the computer-implemented method further comprises:
generating, via the processor, a consumer queue indicating each of the plurality of consumer devices, wherein a queue order of the consumer queue is determined based on a received time of a corresponding promotion request.



40. (Previously Presented) The computer-implemented method of claim 39, further comprising:
transmitting, via the network, the promotion offer request to the merchant device;
receiving, via the network, promotion input data from the merchant device indicating the promotion availability value in response to the input request; and
generating, via the processor, the promotion based on the promotion input data.

41. (Canceled)

42. (Previously Presented) The computer-implemented method of claim 36, further comprising, in response to determining that the prepurchase approval count satisfies the prepurchase threshold value, providing an alert to a display device.

43. (Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
and from a consumer device, a merchant information request associated with a merchant device;
determine, via the processor, that the merchant device is not associated with at least one available promotion;
in response to determining that the merchant device is not associated with the at least one available promotion, generate, via the processor, a prepurchase impression based on a prepurchase promotion;
determine, via the processor, a prepurchase threshold value indicating a required number of prepurchase approval indications associated with the prepurchase impression;
transmit the prepurchase impression to a plurality of consumer devices via a network;
receive a plurality of prepurchase approval indications associated with the prepurchase impression from the plurality of consumer devices via the network;
in response to receiving the plurality of prepurchase approval indications, calculate, via the processor, a prepurchase approval count associated with the plurality of prepurchase approval indications;
determine, via the processor, whether the promotion request prepurchase approval count satisfies the prepurchase threshold value;
in response to determining that the prepurchase approval count satisfies the prepurchase threshold value, generate, via the processor, a promotion offer request indicating a request to generate a promotion based on the prepurchase promotion, wherein the prepurchase threshold value is more than one;

receive, from the merchant device, a contingent merchant approval indication and at least one modification parameter associated with the prepurchase promotion;
in response to receiving the contingent merchant approval indication and the at least one modification parameter, generate a promotion impression based at least in part on the prepurchase promotion and the at least one modification parameter; and
transmit the promotion impression to the plurality of consumer devices via the network.

44. (Previously Presented) The computer program product of claim 43, wherein, prior to receiving the plurality of prepurchase approval indications, the computer- readable program code portions comprise the executable portion configured to:
generate, via the processor, a user interface configured to facilitate creation of promotion requests; and
transmit the user interface to the plurality of consumer devices via the network, each of the plurality of consumer devices being associated with at least one consumer.

45. (Previously Presented) The computer program product of claim 44, wherein, subsequent to receiving the plurality of prepurchase approval indications from the plurality of consumer devices via the network, the computer-readable program code portions comprise the executable portion configured to:


46. (Previously Presented) The computer program product of claim 45, wherein the promotion offer request further comprises an input request for a promotion availability value associated with a number of promotion availability instances to the at least one consumer.

47. (Previously Presented) The computer program product of claim 46, wherein the computer- readable program code portions comprise the executable portion configured to:
transmit, via the network, the promotion offer request to the merchant device;
receive, via the network, promotion input data from the merchant device indicating the promotion availability value in response to the input request; and
generate, via the processor, the promotion based on the promotion input data.

48. (Previously Presented) The computer program product of claim 47, wherein, subsequent to generating the promotion based on the promotion input data, the computer-readable program code portions comprise the executable portion configured to:
transmit, via the network, impressions of the promotion to the plurality of consumer devices in the consumer queue based on the queue order;

determine whether one or more promotion availability instances remain after facilitating the transactions of the promotion to the plurality of consumer devices; and
in response to determining that the one or more promotion availability instances remain, provide the impressions of the promotion to consumer devices associated with consumers other than the at least one consumer.

49. (Currently Amended) The system of claim 29, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to:
determine, via the processor, whether the prepurchase approval count satisfies the prepurchase threshold value at a prepurchase threshold time associated with the prepurchase promotion.

50. (Previously Presented) The computer-implemented method of claim 36, further comprising:
determining whether the prepurchase approval count satisfies the prepurchase threshold value at a prepurchase threshold time associated with the prepurchase promotion.

35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Examiner notes that in light of the specification, the claims receive a merchant information request, determine a promotion is not available, then generate and send (to a plurality of consumer devices) a prepurchase promotion impression, determine a threshold number of approval indications needed to request the merchant offer the promotion, receive approval indications from the plurality of devices and determine whether the number satisfies the threshold, when the threshold is satisfied, transmit a request to the merchant requesting the promotion, receive a contingent merchant approval with at least one modification, generate a promotion based on the modification and transmit that promotion to the plurality of consumer devices.
Therefore, the merchant has neither authorized, approved, or made available the requested promotion; however, the claims require that a prospective promotion impression be sent to consumer devices by the system (i.e., apparatus) anyway. Then, when enough indications from consumers of approval/acceptance of the prospective promotion are received, the system/apparatus requests the promotion from the merchant; however, the requested promotion is not issued, but rather a modified promotion (the merchant has contingently approved) is issued instead.


Allowable Subject Matter
Claims 29-33, 35-40, and 42-50 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
As indicated above, the claims recite an apparatus that receives a merchant information request, determines a promotion is not available, then generate sand sends (to a plurality of consumer devices) a prepurchase promotion impression, determines a threshold number of approval indications needed to request the merchant offer the promotion, receives approval indications from the plurality of devices and determine whether the number satisfies the threshold, when the threshold is satisfied, transmits a request to the merchant requesting the promotion, receives a contingent merchant approval with at least one modification, generates a promotion based on the modification and transmits that promotion to the plurality of consumer devices.

The Examiner does not find, however, a user or consumer request for a promotion where the response is to generate a merchant promotion that has not be 
It appears that even if art covering the unauthorized or unapproved distribution of promotions on behalf of a/the merchant were found, the number of references that would be required with the rationales that would also appear required indicate that it would not be reasonable to combine all the required references into a combination so as to arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.

As explained above, the 101 and 103 rejections are overcome by the amendment(s); therefore, the rejections are withdrawn and Applicant’s arguments are considered moot and not persuasive.
Applicant also argues the double patenting rejection(s); however, at least the terminal disclaimer overcomes the rejections. Therefore, the rejections are withdrawn and Applicant’s arguments are considered moot and not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sandoval, Greg, Group-buying site Mercata to shut its doors, CNAT, dated 2 January 2002, downloaded from https://www.cnet.com/news/group-buying-site-mercata-to-shut-its-doors/ on 5 August 2021, indicates that Mercata was an Internet company “which let[ ] shoppers band together to get discounts on items by purchasing them in bulk” (at 1).
Delp et al. (U.S. Patent No. 5,629,933, hereinafter Delp) indicates that it is very old and known to order queues on a first-in first-out basis (as claimed) – see at least Delp at Abstract and 2:11-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622